Citation Nr: 0841688	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  07-12 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1989 to July 1993 and from August 2004 to November 2005.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO) that, in pertinent part, denied service 
connection for tinnitus.  The veteran's claims file is now in 
the jurisdiction of the Fort Harrison, Montana RO.  In 
January 2008, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with 
the veteran's claims file.  In September 2008, the Board 
sought an advisory medical opinion from the Veterans Health 
Administration (VHA).


FINDING OF FACT

The veteran's tinnitus is shown to be related to his noise 
exposure in service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38  U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as this decision grants the appellant's claim, there 
is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice timing or content is 
harmless.  Accordingly, the Board will address the merits of 
the claim. 

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

The veteran contends that he has tinnitus as a result of 
acoustic trauma in service and an incident in service wherein 
his right eardrum ruptured during a flight to Kuwait.  His 
service personnel records reflect that he was awarded a 
Combat Action Badge and his military occupational specialty 
(MOS) was technician; therefore, it is conceded that he was 
exposed to noise trauma in service.  

The veteran's service treatment records (STRs) are silent as 
to tinnitus.  On March 2005 post-deployment health 
assessment, four months after his return from Kuwait, he 
denied having ringing in his ears.  In October 2005, he 
complained of ear problems since November 2004, reporting 
that he ruptured his right eardrum during his plane's descent 
into Kuwait.  He complained of severe right ear pain, 
diminished right ear hearing acuity, and feeling like there 
was water in his ears; he denied having ringing in his ears.

On March 2006 VA examination, puretone audiometric testing 
revealed normal hearing by VA standards.  The examining 
audiologist opined that given the veteran's normal hearing 
acuity, "it [was] less than likely that his military noise 
exposure had any significant effect on his hearing or 
tinnitus."  The veteran's claims file was not available for 
review during this examination.  In December 2007, after the 
claims file was reviewed, the examiner stated that his 
opinion had not changed but explained further that 
"[t]innitus, in the absence of significant hearing loss is 
usually related to other causes including various 
medications, such as aspirin and certain antibiotics."  

In an undated statement received at the January 2008 
videoconference hearing, J.A.M., ENT, (a VA healthcare 
provider who is not shown to have evaluated the veteran) 
opined, in essence, that intermittent or persistent tinnitus 
not present previously, but appearing after combat noise 
exposure is related to combat acoustic trauma.  He noted that 
a "[h]earing test may or may not reflect hearing change 
produced by the acoustic trauma.  The damage to the inner ear 
hair cells may not be severe enough to produce a hearing loss 
but is severe enough to produce tinnitus or the damage 
accrued in a frequency not tested by a routine audiogram."

To resolve the matter of the etiology of the veteran's 
tinnitus, the Board sought a VHA advisory opinion from an 
otolaryngologist.  In an opinion dated in October 2008, a VA 
Chief of Otolaryngology indicated that given the veteran's 
history of noise exposure in service, including combat noise 
trauma and otologic barotrauma to the right ear, it is as 
likely as not that his tinnitus is related to his service.  
The VHA consultant noted that there is no objective measure 
of tinnitus, and that it is purely subjective.  She also 
noted that tinnitus is frequently related to sensorineural 
hearing loss, but the veteran's hearing is "quite good."  
Therefore, she could not answer definitively whether his 
tinnitus was caused by his service, to include the noise 
exposure and barotrauma therein.  However, in opining that 
his tinnitus was related to his service, she explained, that 
her opinion was based on the veteran's history of no 
significant noise exposure or otologic trauma outside his 
military service.  Because she could find no other possible 
cause of his tinnitus in the medical record, she agreed with 
J.A.M, ENT, who stated that it was theoretically possible for 
inner ear damage, either acoustic or barotrauma, to cause 
tinnitus in the absence of hearing loss.

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board finds 
that the VHA opinion, secured by the Board and supporting the 
veteran's claims, is highly probative evidence in the matter 
at hand.  Given the recognized expertise of the opinion 
provider, references to evidence which reflect familiarity 
with the entire record, and the explanation of the rationale, 
the Board finds the VHA opinion persuasive.  Significantly, 
the VHA opinion considered other possible etiologic factors 
for the veteran's tinnitus, and found that there were none.  
Accordingly, the Board concludes that service connection for 
tinnitus is warranted. 
ORDER

Service connection for tinnitus is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


